Citation Nr: 1048248	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
adjustment disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
The Veteran's claims file has been transferred to the RO in 
Indianapolis, Indiana.  

The Veteran was afforded a Board hearing, held by the 
undersigned, in March 2010.  A copy of the hearing transcript has 
been associated with the record.  The Veteran's claim was 
remanded by the Board in June 2010 for additional development.  
However, as described in greater detail below, the Board's Remand 
orders were not satisfied.

In an August 2010 rating decision, the Veteran's claim for 
entitlement to service connection for an eye disorder was 
granted.  As such, that issue is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board regrets any further delay, the Veteran's claim 
must be remanded for additional development.

As noted in the June 2010 Board Remand, PTSD claims require 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f) (2010).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the claimed 
stressor actually varies depending on whether it can be 
determined that the Veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) (2010); see 
also 75 Fed. Reg. 39843 (July 13, 2010).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2010).  If, however, VA determines either that the 
Veteran did not engage in combat with the enemy or that he did 
engage in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates his 
testimony or statements.  See Zaryck v. Brown, 6 Vet. App. 91 
(1993); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no evidence within the record that the 
Veteran engaged in active combat.  Instead, the RO has verified 
one of two stressor statements submitted by the Veteran.  The 
Veteran reported that on April 10, 1970, when returning from his 
aircraft mechanic duty station, he heard a loud noise and looked 
up to see an out of control aircraft fly overhead and 
subsequently crash in a housing area.  The crash resulted in 
considerable damage, and he further learned that two casualties 
of the accident were friends of his.  The RO acknowledged that 
the Veteran's military records verify that he was stationed at 
Udon Airfield, Thailand, from June 17, 1969 to June 17, 1970, and 
that an aircraft did in fact make a crash landing into the 
housing area of the airbase.  See Military Data Sheet.  Regarding 
the Veteran's other stressor statement, which detailed dangerous 
night missions in Laos, these missions have not been verified to 
date.  A formal finding of unavailability by the U.S. Army and 
Joint Services Records Research Center (JSRRC) noted that the 
Veteran's stressor information was insufficient to initiate a 
records search.  See Formal Finding, June 2007.

The Veteran was afforded a VA psychiatric examination in August 
2009.  Following the interview, the examiner simply stated that 
there was "no diagnosis of PTSD per DSM IV criteria."  However, 
the examiner failed to provide a rationale for this opinion, or a 
discussion of the Veteran's reported symptoms in relation to his 
verified stressor.  Further, the examiner failed to document any 
other psychiatric disorders, if applicable, or state whether any 
additional disorder may be linked to the Veteran's period of 
active service.  See VA examination report, August 2009.

The Board notes that the Veteran's record contains a notation of 
a PTSD diagnosis, however this provider failed to note whether 
the Veteran's record was reviewed prior to the diagnosis, and the 
diagnosis also fails to note whether the Veteran's PTSD symptoms 
are related to a verified, in-service stressor.  See Report, June 
2009.

A statement from the Veteran's primary VA provider noted that the 
Veteran has a current diagnosis of adjustment disorder with 
anxiety, however the report did not contain a medical nexus 
linking that diagnosed disorder to the Veteran's period of active 
service.  See Statement, February 2010.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 
(2009).  In this case, the Veteran has been documented as having 
various psychiatric disorders, including adjustment disorder with 
anxiety.  Therefore, the Board recharacterized the issue as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and adjustment disorder with anxiety.

As such, the Board remanded the Veteran's claim in June 2010 so 
as to obtain a VA examination in connection with his current, 
broader claim for service connection for an acquired psychiatric 
disorder, to include PTSD and adjustment disorder with anxiety.  
As one of the Veteran's stressors has been confirmed, and because 
the August 2009 VA psychiatric examination did not provide any 
rationale to support the lack of a diagnosis of PTSD, the RO was 
directed to provide the Veteran with an additional VA psychiatric 
examination to determine whether the Veteran currently has PTSD, 
or any other psychiatric disorder, to include adjustment disorder 
or an anxiety disorder, and determine whether any current 
diagnosis is related to service or to a verified in-service 
stressor.

In accordance with the Board's June 2010 remand, the Veteran was 
afforded a VA psychiatric examination in June 2010.  Following 
the interview, the examiner did not diagnose the Veteran with any 
psychiatric disorder.  Instead, the examiner opined that the 
criteria for PTSD were not met at this time due to an 
insufficient number of symptoms and a lack of impairment in 
functioning.  However, not only did the examiner fail to state 
which criteria were not met, she also failed to discuss the 
Veteran's other current psychiatric diagnoses, or offer any 
opinion as to their etiology (in violation of the June 2010 
Remand order).  Notably, at the time of the June 2010 
examination, the examiner reported that the Veteran had been 
participating in outpatient mental health treatment from August 
2009 through the present and that the diagnosis was adjustment 
disorder.  However, this diagnosis did not appear in the VA 
examiner's report and she provided no explanation as to why this 
diagnosis was not made despite the fact that the Veteran is 
actively in treatment for it and receiving an anti-depressant.  
Further, one of the stressors reported by the Veteran at the time 
of the June 2010 examination has not been verified.  At that 
time, the Veteran reported combat stressors although such 
stressors including his claimed missions into Laos in which he 
killed two individuals have not been verified.  In fact, the 
primary stressors listed by the examiner were that the Veteran 
killed two pilots in Laos after his life was threatened and lost 
two friends in a fire.  In the Board's prior remand, the RO was 
instructed to provide the examiner with a summary of any verified 
in-service stressors, which in this case is only the verified 
plane crash which took place in Thailand in April 1970 in which 
two of the Veteran's friends died, and to which the Veteran was a 
reported witness; the examiner was instructed that only verified 
stressors could be considered for purposes of the diagnosis.  See 
VA examination report, June 2010.

As such, the examiner failed to comply with the directives of the 
Board's June 2010 remand.  If remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of law, 
a right to compliance with the remand instructions).  Since the 
development sought by the Board in this case has not been 
properly completed, another remand is now required.  38 C.F.R. § 
19.9 (2010) (if any action is essential for a proper appellate 
decision, a Veterans Law Judge shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
additional VA psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders that may be present, 
to include PTSD, an adjustment disorder, or 
an anxiety disorder.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, to include the June 2009 
diagnosis of PTSD, as well as a report 
from the Veteran's primary provider 
which diagnosed the Veteran with 
adjustment disorder with anxiety.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

The examiner should identify all current 
psychiatric disorders other than PTSD.  
For each diagnosis identified, the 
examiner should state whether it is at 
least as likely as not that the disorder 
manifested in service or is otherwise 
causally or etiologically related to the 
Veteran's military service, to include a 
discussion of the Veteran's verified, 
in-service stressors.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Regarding PTSD, the RO should provide 
the examiner with a summary of any 
verified in-service stressors (i.e., 
the verified plane crash which took 
place on April 10, 1970, to which the 
Veteran was a witness).  The examiner 
must be instructed that only these 
events may be considered for the 
purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  For any verified 
stressor, the examiner should determine 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-service 
stressor.

A clear rationale for all opinions 
must be provided and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  If the Veteran fails to meet 
PTSD criteria, those criteria must be 
identified and analyzed in conjunction 
with other opinions of record.  
Further, if no psychiatric disorder is 
diagnosed, a discussion of the 
Veteran's prior psychiatric diagnoses 
(including ongoing treatment for 
adjustment disorder with anxiety) must 
be included in the opinion. Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


